EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gwendolyn Daniels on March 9, 2022.

The application has been amended as follows: 

Claim 27. The method according to claim 21, further comprising a [[second]] threaded bore extending from the second side of the body member to a position in the further passageway and transverse thereto for receiving a [[second]] screw and the method further comprises positioning the [[second]] screw in the threaded bore to clamp the first section of the strap between the screw and an inner surface of the further passageway.


Claim 29. The method according to claim 28, wherein the locking means comprises a threaded bore extending from the second side of the body member to a position in the passageway and transverse thereto for receiving a [[first]] screw and the method further comprises positioning the [[first]] screw in the [[second]] threaded bore to clamp the second section of the strap between the [[first]] screw and an inner surface of the passageway.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1, 21, 34, 35, 36 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, a spinal fixation device and a method of using such a device as claimed in claim 1, 21.  Johns US 2009/0248077 and Larroque US 2012/0130373 each disclose a similar device to that being claimed in claim 1 but lacks the strap with teeth and locking means as claimed in claim 1, lacks the coupling means as recited in claim 21, the cover as claimed in claim 34, attachment means as recited in claim 35, and the locking means as recited in claim 36.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773